DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/349,644, filed on 14 May 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2-16 are objected to because of the following informalities:  
Regarding claims 2-16, the claims state "A security robot as claimed in claim…" as opposed to "The security robot as claimed in claim…". It is recommended to amend the claims to "The security robot as claimed in claim…" in order to avoid any antecedent basis issues.
Regarding claim 7, it is recommended to amend "said drive arrangement" to "said elevating drive arrangement" to be consistent with the elevating drive arrangement in claim 2.
Regarding claim 14, line 2 contains a typographical error. It is recommended to amend "said mobile base provide holonomic movement." to "said mobile base provides holonomic movement."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canoso et al. (US 9535421 B1 and Canoso hereinafter).
Regarding Claim 1
a security robot (see all Figs.; Col. 2, lines 51-61) comprising a mobile base module (see Fig. 1, base 138; Fig. 6, element 606; Fig. 7B, movement system 706; Fig. 8B, element 806'; Fig. 9, element 906; Figs. 10A-10C, movement system 1006; Fig. 11A, movement system 1106; etc; Col. 3, lines 23-29) and a head module with said head module supported in a raised position above said mobile base module (see Fig. 1, body 104; Fig. 6, body 604; Fig. 7B, body 704; Fig. 8B, body 804'; Fig. 9, body 904; Figs. 10A-10C, body 1004; Fig. 11A,body 1104; etc.; Col. 3, lines 23-29);
said head module including a base member having a wall portion that defines an upwardly opening cavity interior thereto (see the dashed outline of containers 716, 816, 916, 1016 and 1116 in Figs. 7B, 8B, 9, 10A-10C and 11A; Col. 3, lines 23-40, especially "According to embodiments, containers can maximize an internal space of a body 104".; Col. 11, line 36 - Col. 12, line 4); an inter-changeable payload bucket unit received in said upwardly opening cavity (see Fig. 1, container 116; Fig. 6, storage container 616; Fig. 7B, container 716; Fig. 8B, container 816'; Fig. 9, container 916; Figs. 10A-10C, container 1016; Fig. 11A, cargo bay 1116; etc.; Col. 3, lines 30-40, especially "A container 116 (or removable cargo containers, not shown) can be securable, including lockable, and arranged for easy access by a user."; Col. 11, line 36 - Col. 12, line 4, especially "In some embodiments, containers are adjustable, having moveable parts, or multiple matings/fitting to enable a variable number of containers and/or containers of differing sizes."); said inter-changeable payload bucket unit having a displaceable cap member movable between a closed position and an elevated position (see Fig. 1, door 118; Fig. 6, door/lid 618; Fig. 7B, lid 718; Fig. 8B, lid 818'; Fig. 9, lid 918; Figs. 10A-10C, lid 1018; etc; Col. 10, lines 44-62; Col. 11, line 20 - Col. 12, line 32); said cap member in said closed position closes an upper surface of said upwardly opening cavity and conceals said inter-changeable payload bucket unit (see Figs. 6, 7C, 8A, 9, 10B-10C; Col. 10, lines 44-62; Col. 11, lines 32-35); and said cap member in said elevated position is spaced above and allows top access to any payload located in said payload bucket unit (see Figs. 6, 7A-7B, 8B, 10B; Col. 10, lines 44-62; Col. 11, lines 32-35).
Regarding Claim 8
Canoso teaches the security robot as claimed in claim 1 (as discussed above in claim 1),  
wherein said inter-changeable bucket unit is a series of inter-changeable bucket units allowing any one of said inter-changeable bucket units to be exchanged with one of said inter-changeable bucket units secured in said mobile security robot (see Fig. 9; Col. 3, lines 30-40, especially "A container 116 (or removable cargo containers, not shown) can be securable, including lockable, and arranged for easy access by a user."; Col. 11, line 36 - Col. 12, line 4, especially "In some embodiments, containers are adjustable, having moveable parts, or multiple matings/fitting to enable a variable number of containers and/or containers of differing sizes.").
Regarding Claim 15
Canoso teaches the security robot as claimed in claim 1 (as discussed above in claim 1),  
wherein said security robot includes a series of time-of-flight sensors used to assist movement of the mobile security robot in a restricted space (see Figs. 5A-5B; Col. 8, line 58 - Col. 9, line 10; Col. 9, line 41 - Col. 10, line 22).
Regarding Claim 16
Canoso teaches the security robot as claimed in claim 1 (as discussed above in claim 1),  
wherein said security robot includes directional sensors in combination with rotational movement of the security robot to increase a desired scan area (see Figs. 5A-5B; Col. 5, line 65 - Col. 6, line 9; Col. 8, line 58 - Col. 9, line 6; Col. 9, line 41 - Col. 10, line 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso as applied to claim 1 above, and further in view of Poulsen (EP 1236656 A1 and Poulsen hereinafter).
Regarding Claim 2
Canoso teaches the security robot as claimed in claim 1 (as discussed above in claim 1), 
wherein said inter-changeable payload bucket unit includes an elevating drive arrangement (see "actuators" in Col. 10, lines 57-62); said elevating drive arrangement when activated moves said cap member upwardly providing clear access to said upwardly opening cavity (see Figs. 6, 7A-7B, 8B, 10B; Col. 10, lines 44-62; Col. 11, lines 32-35). Canoso does not explicitly teach a platform supporting said displaceable cap member. That is, Canoso is silent regarding the elevating drive arrangement connected to a platform supporting said displaceable cap member; said elevating drive arrangement when activated moves said platform upwardly providing clear access to said upwardly opening cavity and said platform.
Poulsen teaches a robot comprising a payload bucket unit (see Figs. 1-4, storage system 2; [0001] in the attached reference EP_1236656_A1);
said payload bucket unit having a displaceable cap member movable between a closed position and an elevated position (see Figs. 1-4, lid 6; [0001]),
wherein said payload bucket unit includes an elevating drive arrangement connected to a platform supporting said displaceable cap member (see Figs. 1-4, platform 8 and "drive unit"/"lifting means" in [0005]-[0007]); said elevating drive arrangement when activated moves said platform and cap member upwardly providing clear access to said upwardly opening cavity and said platform (see [0005]-[0007], [0010], [0025], etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the platform taught by Poulsen, with the security robot taught by Canoso. That is, it would have been obvious to take security robot of Canoso, and further include a platform for supporting the displaceable cap member and to move the platform and the cap member upwardly when activating the elevating drive arrangement, as taught by Poulsen.
Poulsen teaches a platform to support a container holding a payload and to assist with opening and closing the cap. A person having ordinary skill in the art would have been motivated to combine the platform of Poulsen with the security robot of Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said inter-changeable payload bucket unit includes an elevating drive arrangement connected to a platform supporting said displaceable cap member; said elevating drive arrangement when activated moves said platform and cap member upwardly providing clear access to said upwardly opening cavity and said platform. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3
Modified Canoso teaches the security robot as claimed in claim 2 (as discussed above in claim 2),
Canoso is silent regarding wherein said platform is at least partially received and protected in said payload bucket unit when said cap is in said closed position.
Poulsen teaches wherein said platform is at least partially received and protected in said payload bucket unit when said cap is in said closed position (see Fig. 1, platform 8 is secured with lid 6 closed; [0018]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 3 above, and further in view of White et al. (US 20180050634 A1 and White hereinafter).
Regarding Claim 4
Modified Canoso teaches the security robot as claimed in claim 3 (as discussed above in claim 3),  
Canoso further teaches wherein said container includes a plurality of sensing devices secured thereon (see Fig. 7B, container sensors 780; Col. 10, line 63 - Col. 11, line 4). Canoso is silent regarding some of which having different or advantageous output signal content at said elevated position.
Poulsen additionally teaches wherein said platform includes a plurality of sensing devices secured thereon (see [0023]).
White teaches a security robot (see all Figs.; [0003]) comprising
a head module including a base member having a wall portion that defines an upwardly opening cavity interior thereto (see Fig. 2B, open cavity with debris bin 142; [0097]-[0098]);
an inter-changeable payload bucket unit received in said upwardly opening cavity (see Figs. 2A-2B, debris bin 142; [0097]-[0098]);
said inter-changeable payload bucket unit having a displaceable cap member movable between a closed position and an elevated position (see Figs. 2A-2B, bin cover 140; [0097]-[0099]);
wherein a platform includes a plurality of sensing devices secured thereon (see Fig. 3, sensor system 306; [0087], [0096]), some of which having different or advantageous output signal content at said elevated position (see [0102]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sensing devices taught by White, with the security robot taught by modified Canoso. That is, it would have been obvious to take security robot of modified Canoso, and further include sensing devices for having advantageous output signal content at said elevated position, as taught by White.
White teaches the sensing devices to detect whether the cap is opened or closed and to notify a user when it is opened. A person having ordinary skill in the art would have been motivated to combine the sensing elements of White with the security robot of modified Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said platform includes a plurality of sensing devices secured thereon, some of which having different or advantageous output signal content at said elevated position. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 2 above, and further in view of Rudakevych et al. (US 20080121097 A1 and Rudakevych hereinafter).
Regarding Claim 5
Modified Canoso teaches the security robot as claimed in claim 2 (as discussed above in claim 2),  
Canoso is silent regarding wherein said platform includes one or more of a plurality of defensive and offensive devices secured thereon.

Rudakevych teaches a security robot comprising a platform (see Fig. 1, robotic platform 1000; [0002]),
wherein said platform includes one or more of a plurality of defensive and offensive devices secured thereon (see [0002] and [0010]-[0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the defensive and offensive devices taught by Rudakevych, with the security robot taught by modified Canoso. That is, it would have been obvious to take security robot of modified Canoso, and further include defensive and offensive devices secured on the platform, as taught by Rudakevych.
Rudakevych teaches integrating weaponry with a robotic platform for military and police applications. A person having ordinary skill in the art would have been motivated to combine the weaponry of Rudakevych with the security robot of modified Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said platform includes one or more of a plurality of defensive and offensive devices secured thereon. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 2 above, and further in view of Baker (US 20130164103 A1 and Baker hereinafter).
Regarding Claim 6
Modified Canoso teaches the security robot as claimed in claim 2 (as discussed above in claim 2),  
Canoso is silent regarding wherein said elevating drive arrangement includes two screw drive members that pass through said payload bucket unit and connect with said platform and raise or lower said platform with rotation of said two drive members.
Baker teaches a robot comprising a platform (see Fig. 3, platform 304; [0005] and [0035]),
wherein said elevating drive arrangement includes two screw drive members that pass through said payload bucket unit and connect with said platform and raise or lower said platform with rotation of said two drive members (see Fig. 3, lead screws 305; [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the screw drive members taught by Baker, with the security robot taught by modified Canoso. That is, it would have been obvious to take security robot of modified Canoso, and further include two screw drive members that pass through said payload bucket unit and connect with said platform and raise or lower said platform with rotation of said two drive members, as taught by Baker.
Baker teaches using screw drive members to raise and lower a platform. A person having ordinary skill in the art would have been motivated to combine the screw drive members of Baker with the security robot of modified Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said elevating drive arrangement includes two screw drive members that pass through said payload bucket unit and connect with said platform and raise or lower said platform with rotation of said two drive members. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 2 above, and further in view of Gilchrist et al. (US 20070020081 A1 and Gilchrist hereinafter).
Regarding Claim 7
Modified Canoso teaches the security robot as claimed in claim 2 (as discussed above in claim 2),  
Canoso further teaches wherein an electric drive motor is a dedicated part of said elevating drive arrangement (see "actuators" in Col. 10, lines 57-62). Canoso is silent regarding wherein the electric drive motor is removed as part of said inter-changeable payload bucket unit.
Poulsen additionally teaches wherein an electric drive motor is a dedicated part of said elevating drive arrangement (see "drive motor 36"; [0011]-[0016] and [0028]).
Gilchrist teaches a robot comprising al electric drive motor (see all Figs.; [0006]),
wherein the electric drive motor is removed as part of an inter-changeable payload bucket unit (see [0006]-[0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gilchrist to modified Canoso. That is, it would have been obvious to modify the electric drive motor of the security robot of modified Canoso to be removable as part of said inter-changeable payload bucket unit, as taught by Gilchrist. 
Gilchrist teaches an inter-changeable motor to enhance the inter-changeability and inter-operability of conventional robots. A person having ordinary skill in the art would have been motivated to apply the same technique to the security robot of modified Canoso in order to attain the same results. 
Application of the known technique taught by Gilchrist to the security robot taught by modified Canoso would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the security robot, wherein an electric drive motor is a dedicated part of said drive arrangement and is removed as part of said inter-changeable payload bucket unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso as applied to claim 1 above, and further in view of Yonghua et al. (CN 105234935 A and Yonghua hereinafter).
Regarding Claim 9
Canoso teaches the security robot as claimed in claim 1 (as discussed above in claim 1),
Canoso is silent regarding including a plurality of outwardly projecting rings selectively driven for spinning about a vertical axis of said security robot.
Yonghua teaches a robot (see Abstract and Page 1, all, in the attached reference CN_105234935_A),
  including a plurality of outwardly projecting rings selectively driven for spinning about a vertical axis of said robot (see Figs. 2 balance flywheels 3; Page 3, "Summary of the invention" section; Page 5, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the outwardly projecting rings taught by Yonghua, with the security robot taught by Canoso. That is, it would have been obvious to take security robot of Canoso, and further include a plurality of outwardly projecting rings selectively driven for spinning about a vertical axis of said security robot, as taught by Yonghua.
Yonghua teaches using two flywheels rotating in opposite directions to cancel out momentum, thus improving balance for the robot. A person having ordinary skill in the art would have been motivated to combine the flywheels of Yonghua with the security robot of Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, including a plurality of outwardly projecting rings selectively driven for spinning about a vertical axis of said security robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 10
Modified Canoso teaches the security robot as claimed in claim 9 (as discussed above in claim 9),  
Canoso is silent regarding wherein said projecting rings, when driven, rotate in opposite directions at similar speeds to increase vertical stability of the security robot.
Yonghua teaches wherein said projecting rings, when driven, rotate in opposite directions at similar speeds to increase vertical stability of the security robot (see Page 5, all, especially "...upper and lower balance flywheel 3 is relative to the rotation of equalization frame 2 high speed, rotating speed is equal, but sense of rotation is contrary, thus produce a pair gyroscopic couple, a part acts on direction, course, a part acts on horizontal direction, the oppositely rotation of upper and lower balance flywheel 3, produce and act on the contrary moment in direction, the course moment identical with horizontal direction for a pair, the moment on direction, course is cancelled out each other, the moment of final synthesis horizontal direction, the attitude of adjustment robot mechanism, the balance of controlling organization.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Yonghua to modified Canoso. That is, it would have been obvious to modify the projecting rings of the security robot of modified Canoso to rotate in opposite directions at similar speeds to increase vertical stability of the security robot, as taught by Yonghua. 
Yonghua teaches using two flywheels rotating in opposite directions to cancel out momentum, thus improving balance for the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the security robot of modified Canoso in order to attain the same results. 
Application of the known technique taught by Yonghua to the security robot taught by Canoso would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the security robot, wherein said projecting rings, when driven, rotate in opposite directions at similar speeds to increase vertical stability of the security robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 9 above, and further in view of Nowatschin et al. (US 20180235724 A1 and Nowatschin hereinafter) and Balutis et al. (US 20160174459 A1 and Balutis hereinafter) .
Regarding Claim 11
Modified Canoso teaches the security robot as claimed in claim 9 (as discussed above in claim 9),  
Canoso is silent regarding wherein said projecting rings include outwardly projecting light transmitting members with angled surfaces capable of damaging or cutting surfaces brought into contact with the projecting rings when driven.
Nowatschin teaches a robot including a plurality of outwardly projecting rings selectively driven for spinning about said robot (see all Figs., "LED rings"; [0009], [0012], [0064]),
wherein said projecting rings include outwardly projecting light transmitting members (see Figs. 3-9, "LED rings" [0012], [0064] and [0080]-[0081]).
Balutis teaches a robot including an outwardly projecting ring selectively driven for spinning about said robot (see Fig. 1A, cutter 410; [0009] and [0034]).
wherein said projecting ring includes angled surfaces capable of damaging or cutting surfaces brought into contact with the projecting rings when driven (see [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the elements taught by Nowatschin and Balutis, with the security robot taught by modified Canoso. That is, it would have been obvious to take security robot of modified Canoso, and further include outwardly projecting light transmitting members on the projecting rings, as taught by Nowatschin. It further would have been obvious to take security robot of modified Canoso, and include angled surfaces on the projecting rings capable of damaging or cutting surfaces brought into contact with the projecting rings when driven, as taught by Balutis. 
Nowatschin teaches projecting rings of LEDs to provide feedback to a user, such as indicating the position of the robot. Balutis teaches rotatable blades attached to the robot in order to cut surfaces, such as grass. A person having ordinary skill in the art would have been motivated to combine the LED’s of Nowatschin and the rotatable blades of Balutis with the security robot of modified Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said projecting rings include outwardly projecting light transmitting members with angled surfaces capable of damaging or cutting surfaces brought into contact with the projecting rings when driven. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 9 above, and further in view of Nowatschin.
Regarding Claim 12
Modified Canoso teaches the security robot as claimed in claim 9 (as discussed above in claim 9),  
Canoso is silent regarding wherein said projecting rings, when driven, create at least one of a flashing light transmission.
Nowatschin teaches wherein said projecting rings, when driven, create at least one of a flashing light transmission (see Figs. 3A-3B; [0016], [0020], [0070]-[0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the elements taught by Nowatschin, with the security robot taught by modified Canoso. That is, it would have been obvious to take security robot of modified Canoso, and further include projecting light transmitting members on the projecting rings, as taught by Nowatschin. 
Nowatschin teaches projecting rings of LEDs to provide feedback to a user, such as indicating the position of the robot. A person having ordinary skill in the art would have been motivated to combine the LED’s of Nowatschin with the security robot of modified Canoso in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the security robot, wherein said projecting rings, when driven, create at least one of a flashing light transmission. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Canoso as applied to claim 3 above, and further in view of Kearns et al. (US 20160188977 A1 and Kearns hereinafter).
Regarding Claim 13
Modified Canoso teaches the security robot as claimed in claim 3 (as discussed above in claim 3),  
Canoso is silent regarding wherein said mobile base is an omni wheel mobile base.
Kearns teaches a security robot comprising a mobile base (see Figs. 2A-2G, base 120; [0068]),
wherein said mobile base is an omni wheel mobile base (see Fig. 2B; [0070], [0120]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kearns to modified Canoso. That is, it would have been obvious to modify the mobile base of the security robot of modified Canoso to be an omni wheel mobile base, as taught by Kearns. 
Kearns teaches an omni wheel mobile base to control the robot about planar, forward/back, and rotational directions, to orient an imaging sensor to maintain the corresponding field of view on an object. A person having ordinary skill in the art would have been motivated to apply the same technique to the security robot of modified Canoso in order to attain the same results. 
Application of the known technique taught by Kearns to the security robot taught by Canoso would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the security robot, wherein said mobile base is an omni wheel mobile base. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Modified Canoso teaches the security robot as claimed in claim 13 (as discussed above in claim 13),
Canoso is silent regarding wherein said mobile base provides holonomic movement.	
Kearns teaches wherein said mobile base provides holonomic movement (see Fig. 2B; [0009], [0015], [0070]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kearns to modified Canoso. That is, it would have been obvious to modify the mobile base of the security robot of modified Canoso to provide holonomic movement, as taught by Kearns. 
Kearns teaches holonomic movement of the mobile base to control the robot about planar, forward/back, and rotational directions, to orient an imaging sensor to maintain the corresponding field of view on an object. A person having ordinary skill in the art would have been motivated to apply the same technique to the security robot of modified Canoso in order to attain the same results. 
Application of the known technique taught by Kearns to the security robot taught by Canoso would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the security robot, wherein said mobile base provide holonomic movement. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664